 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
11
12    In Re:                                             Case No. 11-24753
13
      KIMBERLY JO LINEBARGER,                            ORDER AVOIDING JUDICIAL LIEN OF
14                                                       RIVER RIDGE TOWNHOMES
                                     Debtor.             ASSOCIATION
15
16             THIS MATTER came on regularly for hearing before the above signed on the debtor’s

17   Motion for an Order Avoiding Judicial Lien. The Court has reviewed the file and record herein.

18   Considering itself fully advised of the premises, the Court finds that the judicial lien of River
19
     Ridge Townhomes Association impairs the homestead exemption to the full extent of its claim.
20
     It is now, therefore
21
22
23
24
25                                                                                 Dorothy A. Bartholomew
                                                                                           WSBA No. 20887
26                                                                           DOROTHY BARTHOLOMEW, PLLC
                                                                                5310 12th Street East, Suite C
27                                                                                           Fife, WA 98424
                                                                                     Phone: (253) 922-2016
28                                                                                      Fax: (253) 922-2053




     Case 11-24753-TWD           Doc 29-1      Filed 04/06/21    Ent. 04/06/21 11:43:29         Pg. 1 of 2
 1
 2
            ORDERED that River Ridge Townhomes Association’s judicial lien on real property
 3
     located at 31900 104th Avenue SE, #B-103, Auburn, WA 98092 and legally described below as
 4
            UNIT 103, BUILDING B, EMERALD POINTE, PHASE II, A CONDOMINIUM,
 5
            ACCORDING TO THE DECLARATION RECORDED UNDER RECORDING
 6          NUMBER 9706110328, AND ANY AMENDMENTS THEREOF, AND SURVEY
            MAP AND PLANS IN VOLUME 140 OF CONDOMINIUM PLATS, PAGES 26
 7          THROUGH 30, INCLUSIVE, AND AMENDED IN VOLUME 141 OF
            CONDOMINIUM PLATS, ON PAGE 16 THROUGH 21, INCLUSIVE, RECORDS
 8          OF KING COUNTY, WASHINGTON
 9
     is avoided pursuant to 11 USC § 522 (f). It is further
10
            ORDERED that River Ridge Townhomes Association’s claim is unsecured. It is further
11
12          ORDERED that if the debtor’s case is dismissed, Defendant’s lien shall be reinstated.

13                                         ///End Of Order///

14
15
     Presented By:
16
17   /s/ Dorothy A. Bartholomew
     Dorothy A. Bartholomew
18
     WSBA No. 20887
19   Attorney for Kimberly Jo Linebarger

20
21
22
23
24
25                                                                             Dorothy A. Bartholomew
                                                                                       WSBA No. 20887
26                                                                       DOROTHY BARTHOLOMEW, PLLC
                                                                            5310 12th Street East, Suite C
27                                                                                       Fife, WA 98424
                                                                                 Phone: (253) 922-2016
28                                                                                  Fax: (253) 922-2053




     Case 11-24753-TWD         Doc 29-1      Filed 04/06/21     Ent. 04/06/21 11:43:29      Pg. 2 of 2
